

116 HRES 69 IH: Recognizing the 300th anniversary of the founding of the Principality of Liechtenstein, and expressing support for efforts by the United States to continue to strengthen its relationship with that country.
U.S. House of Representatives
2019-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 69IN THE HOUSE OF REPRESENTATIVESJanuary 23, 2019Mr. Bucshon (for himself, Mr. Beyer, Mr. Kildee, and Mr. Sensenbrenner) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the 300th anniversary of the founding of the Principality of Liechtenstein, and
			 expressing support for efforts by the United States to continue to
			 strengthen its relationship with that country.
	
 Whereas Liechtenstein is located between Switzerland and Austria in the Upper Rhine Valley of the European Alps, and is roughly the same geographic size as Washington, DC;
 Whereas Liechtenstein has approximately 38,000 inhabitants, primarily Roman Catholics of Germanic ethnicity;
 Whereas following the purchases of the Lordship of Schel­len­berg and the County of Vaduz in 1699 and 1712, respectively, on January 23, 1719, the Holy Roman Emperor Charles VI united the two jurisdictions, elevating them to the rank of Reichsfürstentum (Imperial Principality), establishing the borders and territory that still exist today;
 Whereas, in 1806, Napoleon dissolved the Holy Roman Empire, and Liechtenstein became a sovereign country for the first time;
 Whereas, in 1868, Liechtenstein disbanded its army and ever since has remained a neutral country, having withstood Europe’s challenging periods during the 19th and 20th centuries;
 Whereas Liechtenstein is a constitutional hereditary monarchy on a democratic and parliamentary basis, headed by its ruling Prince;
 Whereas the parliament of Liechtenstein, the Landtag, consists of 25 representatives, elected for 4-year terms by proportional representation in 2 multiseat constituencies, 10 representing the lowland area and 15 representing the highland area;
 Whereas Liechtenstein maintains a strong system of checks and balances between the legislative, executive, and judicial branches of government;
 Whereas since the signing of a customs treaty in 1923, Liechtenstein and Switzerland have formed a common economic area;
 Whereas Liechtenstein also uses the Swiss franc as its national currency; Whereas since the end of World War II, despite its small geographic area and limited natural resources, Liechtenstein has developed a prosperous, highly industrialized, free-enterprise economy, with manufacturing as the main contributor to its economy, followed by general services and financial services;
 Whereas Liechtenstein has been a member of the European Economic Area since May 1995, making it part of the European Union’s single market and party to applicable EU regulatory frameworks;
 Whereas Liechtenstein is an active member in international organizations such as the Council of Europe, the Organization for Security and Cooperation in Europe, the World Trade Organization, the International Court of Justice, the United Nations, and the European Free Trade Association;
 Whereas the United States is Liechtenstein’s second-largest bilateral export partner after Germany, exporting a range of products that are integral parts of the United States supply chain of goods in industries including construction, automotive, dentistry, audio-visual, surface technologies, and coating solutions;
 Whereas Liechtenstein annually exports goods worth nearly half a billion dollars to the United States, and Liechtenstein’s foreign direct investments in the United States amount to nearly $850,000,000, representing more than $22,000 per inhabitant in Liechtenstein;
 Whereas Liechtenstein companies based in the United States employ roughly 4,000 Americans, which is over 10 percent of Liechtenstein’s domestic population;
 Whereas Liechtenstein opened a permanent Embassy to the United States in Washington, DC, in 2002, and has since established a network of Honorary Consulates located in Macon, Georgia, Los Angeles, California, Chicago, Illinois, Boston, Massachusetts, and Houston, Texas;
 Whereas Liechtenstein continues to partner with the United States to develop further avenues to boost its investment and job growth in the United States and offer opportunities to United States businesses to enter the European market; and
 Whereas Liechtenstein works steadfastly with the United States and the international community to relieve and bring solutions to humanitarian crises, such as crimes against humanity, human trafficking, and modern slavery: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the 300th anniversary of the Principality of Liechtenstein; and
 (2)expresses its support for efforts by the United States to continue to strengthen its relationship with that country.
			